Citation Nr: 0313721	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for  Huntington's 
chorea, claimed as memory loss, mood swings, and major 
depressive illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome to include fatigue as a chronic disability resulting 
from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her grandmother




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to January 
1995.  DD Form 215, which notes an addendum to the veteran's 
report of separation from service, indicates she served in 
Southwest Asia from April 1993 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied service connection for several 
disabilities due to undiagnosed illnesses including those 
listed on the title page.  Some issues were decided in an 
August 2001 Board decision that also remanded the issues 
currently under consideration as well as service connection 
for irritable bowel syndrome (IBS).  By way of an August 2002 
rating action, service connection for IBS was granted.  That 
decision represents a full grant of the benefit sought with 
regard to IBS; therefore, it is no longer before the Board 
for consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1977).


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.   Huntington's chorea did not have its onset in service.




CONCLUSION OF LAW

Huntington's chorea was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

In this regard, the RO, by letters dated in October 1997and 
October 1999, advised the veteran of the types of evidence 
necessary to substantiate a claim for service connection.  In 
correspondence of November 2001, the veteran was advised of 
the particulars of VCAA as it applied to her claim.  
Subsequently, by the statement of the case and supplemental 
statement of the case furnished the veteran, the RO notified 
her of the information and evidence necessary to substantiate 
claims for service connection. Pertinent post-service medical 
records have been associated with the record, and the veteran 
has undergone examinations, where indicated, in connection 
with the claim on appeal. Furthermore, the veteran has had 
the opportunity to testify at a hearing.  Moreover, the 
veteran was given specific notification of VCAA and what 
information or evidence VA would obtain in addition to what 
evidence the veteran was expected to produce.  The 
aforementioned documents, which are herein incorporated by 
reference, collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In view of the 
foregoing, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been provided ample opportunity to 
submit such information and evidence.  Adjudication of this 
appeal under the new law; therefore, poses no risk of 
prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Factual Background

Service medical records do not contain any complaints or 
findings of a mental disorder or mention of psychiatric 
counseling or treatment.

Postservice records include private medical records from 
Lebanon Medical Group date in July 1997 that noted a family 
history of Huntington's Chorea.  She wanted to know if she 
would get the disease.

Statements received in January 1998 from the veteran's 
friends included comments regarding her mood swings.  

The veteran underwent an April 1998 VA psychiatric 
examination.  The report noted her complaints of depressed 
feelings nearly every day since the previous Thanksgiving, 
anxiety, and sleeping difficulty.  She indicated that she 
easily became upset and emotional.  She described personal 
and financial difficulties.  Objective findings noted there 
were no unusual tics or mannerisms.  The diagnosis was major 
depressive disorder, characterized by a persistent mood over 
a 4-5 month period with diminished interest in pleasure and 
activities, insomnia, fatigue or loss of energy, and 
recurrent thoughts of dying.  She apparently experienced a 
brief episode of reactive depression or situational 
depression in service due to a troubled personal 
relationship, but reported a quick recovery.  The opinion was 
that the current illness and limitation of functioning did 
not have its onset during active duty.  

The veteran underwent a VA examination in May 1998.  She had 
no difficulty with tandem gait, and there were no intention 
tremors.  There was no difficulty with performing finger to 
nose or heel to shin movements.  There was no dysmetria or 
systagmus seen.  DNA testing for Huntington's chorea was 
requested.

An October 1998 VA examination report was a follow-up to the 
previous report.  The result of the DNA testing was positive 
for Huntington's chorea.  The veteran's symptoms were noted 
to be similar other family members who developed the 
disorder; therefore, it was possible that much of her 
psychiatric symptomatology could be related.  A 
recommendation was made that she be re-evaluated by the VA 
psychiatrist in light of the new diagnosis and an opinion was 
requested as to whether or not Huntington's chorea was a 
component of her psychiatric manifestations.  

A statement from the veteran's grandparents dated in November 
1998 indicated that they had been actively involved in the 
veteran's life and that that prior to her tour in Saudi 
Arabia there was no indication that she had health problems.  
Health problems were first noticed in November 1993, when the 
veteran indicated to them that she had frequent visits to the 
infirmary and medical facilities due to her many complaints.  
After separation, she resided close to them and they noted 
that her various complaints included loss of memory, which 
they observed.

A February 1999 VA psychiatric examination report was a 
follow-up to the previous report.  The veteran recalled 
noticing a memory loss two years earlier, which coincided 
with the onset of her depression.  No connection was made 
between any psychiatric symptoms and fatigue.  The 
psychiatrist indicated that the veteran's depression may or 
may not be a manifestation of  Huntington's chorea.  
Literature indicated that depression was a frequent 
manifestation of  Huntington's chorea.  Considering the 
relationship between mood disorders and  Huntington's chorea, 
the safest assumption was that the depression was a 
manifestation of  Huntington's chorea.  There was no way to 
prove it, to his knowledge.  The possibility remained that 
depression existed outside of  Huntington's chorea; however, 
it was safer to consider it a manifestation.  While her 
family history did not have a strong showing for depression 
associated with  Huntington's chorea, which weakened the 
argument that her depression was the onset of the disease, 
the opinion of a relationship remained in the veteran's case 
as such relationships had been known to exist.  Nothing 
stated in the report changed the prior opinion as to the date 
of onset.

The veteran underwent a comprehensive battery of 
psychological tests and measures in February 1999 at the 
Mountain Home VA Medical Center (VAMC) to help evaluate her 
concerns and current cognitive and emotional functioning.  
She reported a variety of psychological and physical symptoms 
that started seven years earlier.  The symptoms included 
fatigue, weakness, mood swings, angry outbursts, sleep 
disturbance, social withdrawal, and depression.  Her 
psychological symptoms were more closely associated with  
Huntington's chorea than her cognitive or motor skills.  
Fatigue was specifically noted as not associated with  
Huntington's chorea.  Overall, it was unclear which of her 
symptoms were related to  Huntington's chorea, and which were 
related to her military service, although all of the symptoms 
began while in military service.  In a follow-up letter to 
the report, the psychologist indicated the veteran was 
unemployable due to  Huntington's chorea.

In February 2000, the veteran testified during a personal 
hearing.  She testified that she believed that her depression 
was related to  Huntington's chorea and stated she received 
some counseling in service for anger management.  The 
veteran's grandmother testified that her husband and two 
children had  Huntington's chorea.  Based on her experience, 
early signs of the disease were depression, mood swings, 
fatigue, and irritability. 

Psychology outpatient treatment notes from Mountain Home VAMC 
dated from February 1999 to November 2001 related primarily 
to manifestations of the disease.

The veteran underwent a VA neurological examination in June 
2002.  A review of her history was consistent with previous 
records.  Although there were no outward signs of the 
disease, the diagnosis of  Huntington's chorea was confirmed.  
The opinion was that it was possible, but somewhat unlikely 
that the veteran had the onset of the disease during military 
service or within the post service year.  The examiner noted 
that it was always difficult to state the onset of  
Huntington's chorea as the mental changes, such as depression 
and personality disorder, precede the motor symptoms 
typically by many, many years.  The typical onset of the 
disease occurring in a person's forties.  As far as motor 
symptoms go, it was difficult although possible for the 
patient's mental status change, depression and cynicism to be 
the onset of Huntington's chorea; however, she would have 
been fairly early for this to have occurred, i.e., in her 
twenties. 

It was doubtful that the change noted in lay statements to 
the effect that she was not the same person that went into 
the service was related to her Desert Falcon experience.  
There was no support in the examiner's review of the record 
that there was anything in service that could be directly 
attributable to the onset of the disease.  The onset of  
Huntington's chorea was usually not suspected in the early 
20's and 30's and many patients had difficulty with anger and 
depression.  Without neuropsychiatric testing at the onset, 
it was difficult to retrospectively state if her complaints 
of depression were directly attributable to  Huntington's 
chorea.  If an opinion had to be given, it would be that it 
was less than 50 percent likely that her complaints of 
depression in service were related to  Huntington's chorea.  
The only way to know for sure would be to wait out with time 
and see when the veteran's motor symptoms start.  Should they 
start fairly soon from the current dated, it may be 
reasonable to suspect that her mental complaints during her 
military service were present; however, should she not show 
motor problems until her fifties, it would be highly unlikely 
for her to show mental status or depression type symptoms 
thirty years prior.  




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  

After careful review of the record, the Board finds that 
service connection is not warranted for Huntington's chorea.

As shown by the evidence, the veteran was first diagnosed 
with the illness in October 1998, which was three years after 
separation from service.  Although the veteran indicated 
during VA examinations and stated in hearing testimony that 
she received counseling in service, there is no evidence of 
this in her service medical records.  In addition, by her own 
account, she identified the onset of her depression as 
November 1997.

Opinions were offered by three different VA examiners.  A VA 
psychiatrist examined the veteran in April 1998, prior to the 
diagnosis of  Huntington's chorea, and evaluated her 
condition again in October 1998.  As a result of his initial 
examination, he diagnosed a major depressive disorder and 
opined that the current illness did not have its onset during 
active duty.  After a definite diagnosis of  Huntington's 
chorea was made, he later opined in October 1998 that her 
depression was a manifestation of Huntington's, but that it 
did not change his original opinion that the disorder did not 
have its onset during military service.  The Board notes that 
he found her to be a reliable historian and opined that 
psychiatric counseling in service was reactive or situational 
depression due to a failed personal relationship.

A VA neurologist who examined the veteran in June 2002 also 
opined that it was unlikely that the onset of the veteran's 
disease was during service or even within the first post 
service year.  He indicated that there was no support in the 
record that there was anything in service that could be 
directly attributable to the onset of the disease.  Even 
though there was no record of depression, he also addressed 
her contention and opined that it was less than 50 percent 
likely that her complaints of depression in service were 
related to  Huntington's chorea.

The third opinion offered was by a VA psychologist who 
performed a variety of tests on the veteran in February 1999.  
Although the veteran placed great emphasis on that examiner's 
opinion as clearly supporting her contention, the Board does 
not agree.  In the first part of the opinion, he stated that 
it was unclear which of her symptoms were related to  
Huntington's chorea and which were related to service.  By 
distinguishing symptoms related to service from the symptoms 
related to  Huntington's chorea, one would conclusion that 
they are two distinct categories thereby excluding  
Huntington's chorea symptoms from service.  In the second 
part of the opinion he stated that all of the symptoms began 
while in military service.  If the second part had been all 
that was stated, then clearly it would have been in support 
of the veteran's contention, but that was not the case.  
Since there were no service records to support the veteran's 
contention, then the second part of the sentence appears to 
be an acknowledgement of the veteran's statements that she 
was having emotional problems in service.  This seems the 
more likely interpretation since the other opinions also 
addressed that aspect of her contention.  As we have seen 
from the other opinions, acknowledgement of symptoms in 
service did not automatically translate to the disease having 
had its onset in service.  At best, the opinion is unclear as 
to whether the disease had its onset in service.  In any 
event, the record still contains two other opinions in which 
no ambiguity exists.

Although the VA physicians admitted that there was some 
difficulty in pinpointing the onset of  Huntington's chorea, 
they ultimately opined that the onset of the disease occurred 
some time after service.  Based on the foregoing, there is 
little, if any, medical support for the veteran's contention; 
therefore, the preponderance of the evidence is against the 
claim.  Thus, the benefit of the doubt doctrine does not 
apply and the claim is denied.38 U.S.C.A. § 5107(b) (West 
Supp. 2002). 

In the Board's rendering of this decision, consideration was 
given to testimony and statements from the veteran, friends, 
and her grandmother regarding her symptoms of Huntington's 
chorea and its onset; however, as lay persons their opinions 
have no probative value particularly in light of the medical 
opinions to the contrary.  Lay persons are competent to 
provide evidence regarding symptoms; however, they are not 
competent to establish a medical diagnosis or show medical 
etiology merely by their own assertions.  Such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1).  
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski , 2 Vet. App. 492, 494-95 
(1992).


ORDER

Service connection for Huntington's chorea is denied.


REMAND

When this case was previously before the Board in August 2001 
it was remanded, in part, for VA examinations and opinions 
regarding etiology.  As a result of the remand, the veteran 
underwent another VA examination.  The Board has reviewed the 
June 2002 VA examination report and, although a vast majority 
of the requested topics were addressed, the ones relative to 
fatigue due to an undiagnosed illness were not.

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court of Appeals for Veterans Claims (Court) held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.

The Board regrets that there is further delay in the 
resolution of this issue; however, additional information is 
necessary in order to accurately evaluate the veteran's 
disabilities.

Accordingly, this case is REMANDED to the RO for the 
following action: 


1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an neurological 
examination to determine the nature and 
etiology of her fatigue.  Send the claims 
folder to the physician for review.  Any 
tests or studies deemed necessary to make 
this determination should be undertaken 
or ordered by the physician.  The report 
should indicate that the records were 
reviewed.  Based on the medical findings 
and a review of the claims folder, the 
physician is requested to express an 
opinion as to whether the veteran has 
"objective indications of chronic 
disability" resulting from an illness or 
combination of illnesses manifested by 
signs or symptoms involving fatigue 
resulting from the veteran's Persian Gulf 
War service that are not associated with 
a diagnosed illness.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



